Citation Nr: 0615129	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

To support his claim, the veteran has since testified in 
April 2006 at a 
video-conference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  The transcript of that proceeding 
is of record.

Unfortunately, however, further development is required 
before the Board can adjudicate the veteran's claims.  So, 
for the reasons discussed below, his claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required on his part.


REMAND

A preliminary review of the veteran's claims file confirms 
the RO has obtained his service medical records (SMRs) and a 
personnel record - his official Department of Defense Form 
214 (DD Form 214).  The RO also obtained his recent treatment 
records from the VA Medical Center (VAMC) in Charleston, 
South Carolina.  But apparently not all of his relevant VA 
medical records are on file.  More specifically, he testified 
during his recent April 2006 hearing that he was treated many 
years ago, in 1970, so shortly after service, at this same 
VAMC for fluid behind his eardrums and that he had tubes 
inserted into his ears perhaps for drainage.  These 
additional VA records are not currently on file and, 
therefore, should be obtained before deciding his appeal.  
See 38 U.S.C.A. § 5103A(b).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995).

The veteran also has not been provided a VA compensation 
examination regarding his claims.  Private medical records 
from Hearing Care of Summerville, dated in June 2005, 
indicate the veteran has severe high frequency hearing loss, 
typically the result of noise exposure.  Likewise, August 
2005 VA medical records indicate he reported a long history 
of hearing loss and tinnitus, as well as chronic childhood 
ear infections, treated with tubes.  Following a physical 
examination, the assessment was chronic Eustachian tube 
dysfunction and bilateral sensorineural hearing loss, without 
a conductive component.  Neither evaluation, however, 
indicated whether the veteran currently has sufficient 
hearing loss to meet the threshold minimum requirements of 
38 C.F.R. § 3.385 (impaired hearing is considered a 
disability when the auditory threshold in any frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent).  

Aside from the question of whether the veteran has sufficient 
hearing loss to be considered a disability under § 3.385, the 
medical evidence of record also is inconclusive concerning 
the etiology of his bilateral hearing loss and his tinnitus.  
The audiologist at Hearing Care of Summerville stated that it 
was unclear whether the veteran's hearing loss was the result 
of his military service or his post-service, civilian 
employment as a truck driver.  Moreover, during the recent 
April 2006 hearing before the undersigned VLJ of the Board, 
the veteran testified (indeed, readily admitted under oath) 
that he had hearing loss and tinnitus prior to entering the 
military, but that his work during service involved noise 
exposure without proper hearing protection, which in turn 
chronically aggravated these 
pre-existing conditions.  He said his hearing worsened during 
service to the point that he could tell a distinct difference 
by the time of his discharge.  He also testified that during 
his post-service, civilian employment as a welder, he was 
given proper hearing protection, and that he also used ear 
plugs while working as a truck driver.



So the veteran should be undergo a VA audiological 
examination to assist in determining whether his current 
bilateral hearing loss meets the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to VA standards and, if it does, whether it is 
causally or etiologically related to his service in the 
military - in particular, whether there was aggravation of 
his admitted pre-existing hearing loss during service due to 
acoustic trauma from excessive noise exposure.  Also, the VA 
audiologist should determine whether the veteran's tinnitus 
is causally or etiologically related to his service in the 
military or, instead, to other factors.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Furthermore, regarding the veteran's claims for service 
connection, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  While the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection (i.e., the first three 
elements discussed in Dingess/Hartman v. Nicholson) 
in a May 2003 VCAA letter, he was not provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities claimed on appeal in 
the event service connection is granted for these conditions.

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
necessary to establish both a disability rating and an 
effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Thus, a 
VCAA letter must be issued to correct this procedural due 
process problem before the Board can decide the case.  And 
the Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Try and obtain the additional VA 
medical records concerning the veteran's 
purported treatment and evaluation for 
his bilateral hearing loss and tinnitus 
in 1970 at the VAMC in Charleston.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in 
the claims file and notify the veteran 
accordingly.  See 38 U.S.C.A. § 5103A(b).  



3.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine whether he currently has 
sufficient bilateral hearing loss to meet 
the threshold minimum requirements of 
38 C.F.R. § 3.385 and whether he 
currently has tinnitus.  If he does, 
the designated examiner is then requested 
to offer an opinion as to whether it is 
at least as likely as not (i.e., 50-
percent or greater probability) the 
current bilateral hearing loss and 
tinnitus were chronically aggravated 
during service beyond their natural 
progression.  [Note:  the veteran openly 
acknowledged during his recent hearing in 
April 2006 that he had both conditions 
when entering the military in July 1967, 
so the issue is not whether these 
conditions began in service - instead, 
since they already existed, whether they 
were permanently made worse as a result 
of service, including due to any 
excessive noise exposure the veteran may 
have sustained while on active duty, but 
also taking into consideration his 
medical, occupational, and recreational 
history prior to and since his active 
military service, including as a civilian 
welder and truck driver.]

The claims file must be made available to 
the examiner for review in connection 
with the examination, including a copy of 
this remand, and the examiner must 
discuss the rationale of the opinion.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.



4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




